mo Oo ON On KR WwW DY =|

NO RN DR PR BR DN PD PP PO =| | | ow oe er huDhhUumhhlhlu le
Oo nN OO oO BF WO BS =A OC oO WA NN DO ON KR DH DO w=

 

 

 

 

 

 

[_Z RECEIVED

AE PRED ____ SERVED ON

COUNSEL/PARTIES OF RECORD

NOV -5 2019
S DISTRICT COURT
CR RICT OF NEVADA scplTY
UNITED STATES DISTRIGY: COURT _cepuny |
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:01-cr-0075-PMP-RJJ
Plaintiff, ORDER
Vv.
CHARLES WHITE,
Defendant.

 

 

 

This matter is before the Court to clarify the order of restitution previously entered
as part of the Judgment in a Criminal Case (ECF No. 15), a sentence having been
imposed on November 16, 2001. Upon further review of the restitution order in this matter,
the specific information needed to complete the order of restitution was not made a part
of the Judgment.

It is therefore ordered that the Defendant shall make restitution to the following
payee(s) listed below:

Name of Payee: PROVIDIAN PAYMENT PROCESSING
Amount of Restitution: $116,170.45

Total Amount of Restitution ordered: $116,170.45

DATED THIS 5" day of November 2019. _——,

  

 

MIRANDA M. DU
CHIEF UNITED STATES DISTRICT JUDGE

 
